Case 1:19-gj-00048-BAH Document 20-10 Filed 09/13/19 Page 1 of 5




               Exhibit 10
  Case 1:19-gj-00048-BAH Document 20-10 Filed 09/13/19 Page 2 of 5
              CONTAINS INFORMATION SUBJECT TO CRIMINAL RULE 6(e)


                      THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                              )
IN RE:                                        )
                                              )
APPLICATION OF THE COMMITTEE                  )   Civil Action No. 1: 19-gj-00048 BAH
ON THE JUDICIARY, U.S. HOUSE OF               )
REPRESENTATIVES, FOR AN ORDER                 )
AUTHORIZING THE RELEASE OF                    )
CERTAIN GRAND JURY MATERIALS                  )

                   DECLARATION OF BRADLEY WEINSHEIMER

         I, Bradley Weinsheimer, declare the following to be true and correct:

         1.     I am an Associate Deputy Attorney General for the Department of Justice

("Department" or "DOJ''). I have held this position since July 2018. Prior to that time, I

served in the Department's National Security Division, from March 20 I 6 to July 20 I 8,

serving as Acting Chief of Staff to the Assistant Attorney General from May 2016 until

approximately February 2018. I have worked at DOJ since 1991, including twenty years

as an Assistant United States Attorney in Washington, D.C.

         2.     I did not directly work on or supervise the Department's investigation into

Russia's interference in the 2016 presidential election ("Russia Investigation.")     I do,

however, work on issues relating to disclosure of Russia Investigation documents both to

Congress and pursuant to Freedom of Information Act requests. I also participated in the

review of the Special Counsel's March 22, 2019 confidential report to the Attorney General

("Mueller Report") to determine what material should be redacted. I am familiar with the

Mueller Report's contents and redactions, including those redactions for grand jury

information. The information I provide is based on my review of the Mueller report,

underlying documents, Special Counsel Office files, and information I have obtained from



                                              1
   Case 1:19-gj-00048-BAH Document 20-10 Filed 09/13/19 Page 3 of 5
             CONTAINS INFORMATION SUBJECT TO CRIMINAL RULE 6(e)


those who worked on the Russia investigation, including prosecutors and FBI agents and

employees.

        3.      In the 182 pages of Volume II of the Mueller Report, only 5 pages contain

redactions of brief references to matters occurring before the grand jury (pages 13, 18, 46,

97, and 105). These redactions are protected from disclosure pursuant to Federal Rule of

Criminal Procedure (Rule) 6(e).       The following paragraphs describe the redacted

information, and other grand jury matters relevant to the court's consideration, and are

protected from disclosure by Rule 6( e).

       4.




       5.




On page 18, footnote 27, Volume II, the following information is redacted to protect grand

jury secrecy:




                                             2
    Case 1:19-gj-00048-BAH Document 20-10 Filed 09/13/19 Page 4 of 5
               CONTAINS INFORMATION SUBJECT TO CRIMINAL RULE 6(e)




        6.        On page 13 of Volume II, the following information is redacted to protect

grand jury secrecy:




        7.        On page 46 of Volume II, the following infmmation is redacted to protect

grand jury secrecy:                                                  The sentence thus reads

as follows, with the highlighted p01tion redacted from the Report: "But Flynn's lies to the

FBI violated federal criminal law,                                                      and

resulted in Flynn's prosecution for violating 18 U.S.C. § 1001."

       8.         On page 97 of Volume II, the following information is redacted to protect

grand jury secrecy:




-            The sentence thus reads as follows , with the highlighted pmtion redacted from

the Report: "By the time of the President's follow-up meeting with Lewandowski,         •

       9.         On page 105 of Volume II, the following information is redacted to protect

grand jury secrecy: under the first redaction, the words

                                                     Under the second redaction, the words

                        That paragraph thus reads, "On July 12, 2017, the Special Counsel's



                                              3
    Case 1:19-gj-00048-BAH Document 20-10 Filed 09/13/19 Page 5 of 5
               CONTAINS INFORMATION SUBJECT TO CRIMINAL RULE 6(e)


Office                                   Trump Jr.

related to the June 9 meeting and those who attended the June 9 meeting." Exh. 9 at 105.

         10.     While not in Volume II, one page in Appendix C also contains grand jury

material

-              On page C-2 of Appendix C, the following is redacted to protect grand jury

secrecy:




I declare under penalty of perjury that the foregoing is true and correct.
                                                                             ~




Date




                                              4
